DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 7, 13-14 are objected to because of the following informalities:

For claim 4:
In line 2, it should be “include”.

For claim 5:
In line 2, it should be “each comprises”.

For claim 7:
In line 2, there is a typo in “is the same are the same”.

For claim 13:
In line 1, it should be “comprises”.

For claim 14:
In line 1, it should be “comprises”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 4, it is unclear whether “of a body” should be replaced by “of the body” as per line 1.	
In lines 5-6, it is unclear whether “of second signal” is different from “second signal” in line 5.
In line 7, it is unclear whether it should be “is the motion of the body”.
In line 12, it is unclear whether “at least some infrared signals” is different from “at least some infrared signals” in line 5.

For claim 2:
In line 1, “the verifying step” lacks of antecedent basis.
In line 3, “the same” lacks of antecedent basis.

For claim 5:
In lines 4-8, it is unclear which “the signal” they are referring to.

For claim 7:
In line 1, it is unclear whether it should be “the at least some infrared signals”.
In line 2, any left “the same” after correction of the objection will still lack of antecedent basis.
In line 2, it is unclear whether it should be “the at least some infrared”.

For claims 2-8:
In line 1, for each of these claims, it is unclear whether the preamble should be “the method as claimed in claim 1”.

For claim 9:
In line 7, it is unclear whether “at least some infrared signals” is different from “at least some infrared signals” in line 5.
In line 10, it is unclear whether “second signal” is different from “second signal” in line 5.

For claim 13:
In line 1, it is unclear which “the system” it is referring.

For claim 14:
In line 1, it is unclear which “the system” it is referring.

For claim 15:
In line 1, it is unclear whether it is an independent or dependent claim.
In line 1, it is unclear whether it is an apparatus or method claim.

For claims 10-14:
In line 1, for each of these claims, it is unclear whether the preamble should be “the system as claimed in claim…”.

For claims 2-8 and 10-14:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tournier et al. (US Patent Application Publication No. 2020/0342748) in view of Zhevelev et al. (US Patent Application Publication No. 2020/0234551).

Regarding claim 1, Tournier teaches a method for verifying a detection of a motion of a body using a passive infrared sensor (Fig. 1-2, 4), the method comprising:
generating motion data based on a first signal received at a primary detection channel, wherein the first signal indicates a possible motion of a body (at step 402 of Fig. 4, user 215 in Fig. 2 or fan 120 in Fig. 1 generate motion data that is received by motion sensor 110 at passive IR sensor 112, thus first detection channel);
generating verification data based on a second signal, or absence of second signal, received at a secondary detection channel (validator 140 validates the motion data based on auxiliary data 130 which is generated from second signal from second detection channel auxiliary sensor 114 which receives a second signal from fan 120 or user 215, as in steps 406, 408); and
verifying that the first signal is a motion of a body based on a comparison of the motion data with the verification data (thus, validator 140 also compares both data 125 and 130 to verify whether the motion data is actually a motion from a person or object of interested [Paragraph 43]);
wherein the primary detection channel is configured to receive a first predetermined range of signals, including at least some infrared signals (primary channel is from PIR sensor receiving infrared signals), and the secondary detection channel is configured to receive a second predetermined range of signals (thus auxiliary sensor 114 receives, for example, images data, that is, second range of signals), [.
However, Tournier does not explicitly mention excluding at least some infrared signals via an infrared blocker.
Zhevelev teaches, in a similar field of endeavor of monitoring systems, the following:
excluding at least some infrared signals via an infrared blocker (in the disclosed motion sensor, secondary channel is used for block, via a mask, infrared signals to be pass through an infrared sensor, thus excluding some infrared signals via an infrared blocker [Abstract | Paragraph 9]. Hence, the secondary sensor 114 in Tournier, which is meant to be any sensor including other infrared sensors [Tournier: Paragraph 28], is being also block by a mask as in Zhevelev for excluding infrared signals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Tournier) by excluding and blocking infrared signal (as taught by Zhevelev) for the purpose of properly identifying objects of interest (Zhevelev – Paragraph 3).

Regarding claim 2, Tournier further teaches the method as claimed in claim 1, wherein the verifying step comprises determining that the motion data and verification data could not have been generated based on signals from the same source (validator 140 determines whether the acquired motion data belongs to an object of interest based on criteria 116 and sensors 112, 114, thus knowing that the signals come from different sources [Paragraphs 43, 46-47, 49, 59]).

Regarding claim 3, Tournier further teaches the method as claimed in claim 1, wherein the first and second predetermined ranges of signals include mechanical signals (a person having ordinary skills in the art would recognize that the signals received by the sensors 112 and 114 comprise mechanical signals as these sensors comprise any sensor for sensing motion [Paragraph 28]).

Regarding claim 4, Tournier further teaches the method as claimed in claim 1, wherein the first and second predetermined ranges of signals includes other electromagnetic signals, preferably wherein the other electromagnetic signals are microwaves (the signals received by the sensors 112 and 114 comprise electromagnetic and microwave signals [Paragraph 121]).

Regarding claim 5, Tournier further teaches the method as claimed in claim 1, wherein the motion data and verification data each comprise data on the first signal and second signal respectively including any one or a combination of the following: a timing at which the signal was received; an amplitude of the signal; a frequency of the signal; a wavelength of the signal; and a period of the signal (Figs. 3A-3B).

Regarding claim 6, Tournier further teaches the method as claimed in claim 1, wherein the generation of motion data is based on signals received at a plurality of primary detection channels and/or wherein the generation of verification data is based on signals received at a plurality of secondary detection channels (the verification data at validator 140 is based on the plurality of signals received at each of the sensors 112 and 114, where a plurality of sensors are also applicable to be installed [Paragraph 28]).

Regarding claim 7, Tournier further teaches the method as claimed in claim 1, wherein the infrared signals included in the first predetermined range of signals is the same are the same as the infrared signals excluded in the second predetermined range of signals (in the example of PIR 112 and sensor 114, where the sensor 114 is from different types, the excluded signals are the same as per PIR 112).

Regarding claim 8, Tournier further teaches the method as claimed in claim 1, wherein the first signal indicating a possible motion of a body is a passive signal (PIR sensor 112 for receiving passive signals).

Regarding claim 9, Tournier teaches a passive infrared motion detection and verification system (Fig. 1-2, 4) comprising:
a passive infrared sensor (motion sensor 110) including a primary detection channel (PIR sensor 112) and a secondary detection channel (sensor 114), wherein the primary detection channel is configured to receive a first predetermined range signals, including at least some infrared signals (primary channel is from PIR sensor receiving infrared signals), and the secondary detection channel is configured to receive a second predetermined range of signals (thus auxiliary sensor 114 receives, for example, images data, that is, second range of signals), [
a data generation unit configured to generate motion data based on a first signal received at the primary detection channel (at step 402 of Fig. 4, user 215 in Fig. 2 or fan 120 in Fig. 1 generate motion data that is received by motion sensor 110 at passive IR sensor 112, thus first detection channel) and verification data based on a second signal, or absence of second signal, received at the secondary detection channel (validator 140 validates the motion data based on auxiliary data 130 which is generated from second signal from second detection channel auxiliary sensor 114 which receives a second signal from fan 120 or user 215, as in steps 406, 408); and a verification unit configured to verify that the first signal is a motion of a body based on a comparison of the motion data with the verification data (thus, validator 140 also compares both data 125 and 130 to verify whether the motion data is actually a motion from a person or object of interested [Paragraph 43]).
However, Tournier does not explicitly mention excluding at least some infrared signals.
Zhevelev teaches, in a similar field of endeavor of monitoring systems, the following:
excluding at least some infrared signals (in the disclosed motion sensor, secondary channel is used for block, via a mask, infrared signals to be pass through an infrared sensor, thus excluding some infrared signals via an infrared blocker [Abstract | Paragraph 9]. Hence, the secondary sensor 114 in Tournier, which is meant to be any sensor including other infrared sensors [Tournier: Paragraph 28], is being also block by a mask as in Zhevelev for excluding infrared signals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Tournier) by excluding and blocking infrared signal (as taught by Zhevelev) for the purpose of properly identifying objects of interest (Zhevelev – Paragraph 3).

Regarding claim 10, Tournier further teaches the system as claimed in claim 9, wherein the primary and secondary detection channels comprise pyroelectric detectors (since the PIR sensor comprises pyroelectric materials, each of the disclosed sensors comprise pyroelectric detectors [Paragraph 22]).

Regarding claim 11, Zhevelev further teaches the system as claimed in claim 10, wherein the pyroelectric detectors of the primary and secondary channels are similar or identical (pyroelectric components for each of the sensors [Paragraphs 8, 30, 41]), and the passive infrared sensor comprises an infrared blocker at least partially covering the pyroelectric detector of the secondary detection channel (wherein the mask is placed into the pyroelectric detector [Paragraph 41]).

Regarding claim 12, Tournier further teaches the system as claimed in claim 9, wherein the primary and secondary detection channels are adjacent to one another (PIR 112 and sensor 114).

Regarding claim 13, Tournier further teaches the system as claimed in claim 9, wherein the system comprise a plurality of primary detection channels and the generation of motion data is based on signals received at a plurality of primary detection channels (any amount of sensors with channels for acquiring signals [Paragraph 28]).

Regarding claim 14, Tournier further teaches the system as claimed in claim 9, wherein the system comprise a plurality of primary detection channels and the generation of verification data is based on signals received at a plurality of secondary detection channels (any amount of sensors with channels for acquiring signals [Paragraph 28]).

Regarding claim 15, this claim is rejected as applied to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 11, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633